UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 [] Transition Report Under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 0-10147 Diatect International Corporation (Exact name of small business issuer as specified in its charter) California 82-0513109 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 875 South Industrial Parkway, Heber City, Utah 84032 (Address of principal executive offices) (435) 654-4370 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ ] No [ X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YES o NO x As of December 28, 2007 the issuer had 185,562,564 shares of common stock, no par value, outstanding. Transitional Small Business Disclosure Format:Yes oNox 1 Page Number PART I ITEM 1. Condensed Financial Statements (unaudited) Balance Sheets as of June 30, 2007 and December 31, 2006 3 Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 4 Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 5 Notes to Condensed Financial Statements 7 ITEM 2. Management’s Discussion and Analysis or Plan of Operation. 19 ITEM 3. Controls and Procedures. 22 PART II ITEM 1. Legal Proceedings 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 ITEM 6. Exhibits. 24 Signatures 25 2 DIATECT INTERNATIONAL CORPORATION CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 ASSETS Current Assets Cash $ 26,315 $ 61,743 Trade accounts receivable, net of allowance for doubtful accounts of $41,397 and $25,397, respectively 80,344 26,502 Inventory 313,114 235,889 Prepaid expenses and other current assets 65,955 147,219 Total Current Assets 485,728 471,353 Property and Equipment, net of accumulated depreciation of $117,775 and $268,275, respectively 208,274 90,006 Intangible Assets - EPA Labels 1,116,322 1,116,322 Total Assets $ 1,810,324 $ 1,677,681 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ 146,638 $ 267,840 Accrued liabilities 269,055 289,322 Accrued interest payable 857,951 723,545 Accrued settlement obligations 131,399 259,381 Deferred gain on sale and leaseback of assets 104,947 - Current portion of notes payable, net of unamortized discount of $77,074 and $191,094, respectively 1,744,374 1,393,822 Capital lease obligations 43,215 - Total Current Liabilities 3,297,579 2,933,910 Long-Term Liabilities Notes payable, net of current portion 1,785,563 1,785,563 Capital lease obligations, net of current portion 113,582 - Total Long-Term Liabilities 1,899,145 1,785,563 Stockholders' Deficit Common stock, no par value; 300,000,000 shares authorized; 159,802,140 shares and 151,552,140 shares outstanding, respectively 23,517,049 23,120,610 Additional paid-in capital 454,462 593,162 Accumulated deficit (27,357,911 ) (26,755,564 ) Total Stockholders' Deficit (3,386,400 ) (3,041,792 ) Total Liabilities and Stockholders' Deficit $ 1,810,324 $ 1,677,681 The accompanying notes are an integral part of these financial statements. 3 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Sales $ 418,203 $ 396,486 $ 860,341 $ 578,120 Cost of Goods Sold 100,561 136,052 180,067 198,868 Gross Profit 317,642 260,434 680,274 379,252 Expenses Marketing and selling 211,943 55,264 392,777 205,020 General and administrative 422,528 411,963 765,524 731,982 Total Expenses 634,471 467,227 1,158,301 937,002 Loss from Operations (316,829 ) (206,793 ) (478,027 ) (557,750 ) Other Income (Expense) Interest expense (163,882 ) (46,365 ) (288,040 ) (177,331 ) Gain from termination of debt 163,720 437,243 163,720 478,470 Net Other Income (Expense) (162 ) 390,878 (124,320 ) 301,139 Net Income (Loss) (316,991 ) 184,085 (602,347 ) (256,611 ) Basic and Diluted Loss Per Share $ (0.00 ) $ 0.00 $ (0.00 ) $ (0.00 ) Weighted-Average Common Shares Outstanding 156,282,952 116,725,520 154,090,857 108,996,552 The accompanying notes are an integral part of these financial statements. 4 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 Cash Flows from Operating Activities Net loss $ (602,347 ) $ (256,611 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 20,626 28,399 Amortization of discount on notes payable 141,902 702 Amortization of loan costs 31,232 307 Gain from debt termination (163,720 ) (478,480 ) Net loss (gain) on disposal of property and equipment (3,901 ) 5,317 Issuance of stock for services 27,500 159,148 Issuance of warrants for services 177,023 260,602 Changes in operating assets and liabilities: Accounts receivable (53,842 ) (55,023 ) Inventory (77,225 ) 71,449 Prepaid expenses and other current assets 366 (6,869 ) Accounts payable (17,465 ) 364,974 Accrued liabilities (30,267 ) (303,362 ) Accrued interest payable 134,406 91,274 Net Cash Used in Operating Activities (415,712 ) (118,173 ) Cash Flows from Investing Activities Payments for purchases of property and equipment (30,045 ) - Proceeds from sale of property and equipment 160,000 - Net Cash Used in Investing Activities 129,955 - Cash Flow from Financing Activities Proceeds from borrowings under notes payable 358,500 319,000 Proceeds from exercise of warrants 75,000 - Cash paid for loan costs - (40,000 ) Principal payments on notes payable (111,968 ) (49,808 ) Principal payments on lease obligation (3,203 ) - Payments for accrued settlement obligations (68,000 ) (17,725 ) Payments on checks drawn in excess of cash in bank - (10,481 ) Net Cash Provided by Financing Activities 250,329 200,986 Net Increase (Decrease) in Cash (35,428 ) 82,813 Cash at Beginning of Year 61,743 6,382 Cash at End of Period $ 26,315 $ 89,195 The accompanying notes are an integral part of these financial statements. 5 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Six Months Ended June 30, 2007 2006 Supplemental Disclosure of Cash Flow Information Cash paid for interest $ 6,644 $ 9,113 Supplemental Schedule of Noncash Investing and Financing Activities Conversion of notes payable into common stock - 150,000 The accompanying notes are an integral part of these financial statements. 6 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1 – BUSINESS AND ORGANIZATION, BASIS OF PRESENTATION Organization and Description of Business– Diatect International Corporation (the “Company”) develops and markets non-toxic pesticide products. The Company is located in Heber, Utah and sells its products to both wholesale distributors and retail customers in the United States. Basis of Presentation– The unaudited financial statements included in this Form 10-QSB have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B of the Securities and Exchange Act of 1934, as amended. Accordingly, these financial statements do not include all of the disclosures required by U.S. generally accepted accounting principles for complete financial statements.These unaudited interim financial statements should be read in conjunction with the audited financial statements for the fiscal year ended December 31, 2006 in the Company’s annual report on Form 10-KSB.The financial information furnished herein reflects all adjustments consisting of normal, recurring adjustments which, in the opinion of management, are necessary for a fair presentation of the Company's financial position, the results of operations and cash flows for the periods presented.Operating results for the period ended June 30, 2007 are not necessarily indicative of future results. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates–
